          Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 1 of 32




      Simmons Hanly Conroy LLC
 1    Crystal Foley (SBN 224627)
      cfoley@simmonsfirm.com
 2
      100 N. Sepulveda Blvd., Suite 1350
 3    Los Angeles, CA 90245
      Phone: (310) 322-3555
 4
      Mitchel M. Breit
 5    mbreit@simmonsfirm.com
      112 Madison Avenue
 6
      New York, New York 10016-7416
 7    Phone: (212) 784-6400

 8    Attorneys for Plaintiff
 9

10

11

12                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
      THOMAS BAILEY on behalf of himself                Case No.: 4:18-cv-06926
14    and all others similarly situated,
15                   Plaintiff,                         FIRST AMENDED CLASS ACTION
16            v.                                        COMPLAINT

17    RITE AID CORPORATION,                             DEMAND FOR JURY TRIAL

18                  Defendant.
19

20

21                          FIRST AMENDED CLASS ACTION COMPLAINT
22
            Plaintiff Thomas Bailey individually and on behalf of all others similarly situated, brings
23
     this action against Defendant Rite Aid (“Rite Aid”). The following allegations are based upon
24
     personal knowledge as to Plaintiff’s own conduct, the investigation of counsel, and upon
25
     information and belief as to the acts of others.
26

27

28                                                 1
                                        CLASS ACTION COMPLAINT
          Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 2 of 32




 1                                           INTRODUCTION

 2          1.      Defendant Rite Aid is the third largest drugstore chain in the United States.
 3          2.      It sells a variety of health and wellness products, including over-the counter-
 4   pharmaceuticals.
 5          3.      In addition to selling brand name over-the-counter drugs, it also produces,
 6   manufactures, markets, distributes, and sells a generic version of certain over-the-counter drugs
 7   under the Rite Aid brand to families, children, and other consumers, including analgesic or pain-
 8   relieving medicines using acetaminophen.
 9          4.      In 2005, Johnson & Johnson Consumer Inc. introduced the name brand Tylenol®
10   Extra Strength Rapid Release Gels to the American public as “specially designed” gelcaps “with
11   holes to allow [for] the release of powerful medicine even faster than before.” 1 Three years later,
12   Tylenol® PM Rapid Release Gels were launched with the same promises. 2
13          5.      Rite Aid then introduced its own version of the Tylenol® Extra Strength Rapid
14   Release Gels called Rite Aid Acetaminophen Rapid Release Gelcaps.
15

16

17

18

19

20

21

22                                                                                           3

23

24
     1
25     https://www.tylenol.com/news/about-us (last accessed 11.15.2018) (emphasis added).
     2
26     Id.
     3 https://www.riteaid.com/shop/rite-aid-extra-strength-acetaminophen-rapid-release-gelcaps-100-
27   ct-0304125 (last accessed 11.15.2018).

28                                                2
                                       CLASS ACTION COMPLAINT
          Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 3 of 32




 1          6.      Rite Aid also introduced its own version of the Tylenol® Extra Strength PM Rapid

 2   Release Gels called Rite Aid Acetaminophen PM Rapid Release Gelcaps.

 3

 4

 5

 6

 7

 8

 9

10                                                                                       4

11
            7.      Since the release of its generic versions of the rapid release gelcaps, Defendant
12
     Rite Aid has misled and continues to mislead consumers about the nature, quality, and
13
     effectiveness of its so-called rapid release Rite Aid products through its advertising and labeling.
14
            8.      In particular, the Rite Aid brand rapid release gelcaps (“Class Rapid Release
15
     Gelcaps”) are marketed as comparable to Tylenol® Extra Strength Rapid Release Gels even
16
     though, on information and belief, they do not contain the unique laser drilled holes of Tylenol®
17
     Extra Strength Rapid Release Gels. The Rite Aid version of the rapid release gels are nonetheless
18
     labeled and advertised as a “rapid release” product.
19
            9.      Despite the technology used for the Class Rapid Relief Gelcaps and despite what
20
     Rite Aid’s labeling and advertising would have consumers believe, the term “rapid release” does
21
     not actually mean that the drug works faster for consumers than non-rapid release products. This
22
     is also true of the brand name Tylenol® rapid release products.
23

24

25
     4https://www.google.com/search?q=rite+aid+acetaminophen+rapid+release+pm&source=lnms&
26
     tbm=isch&sa=X&ved=0ahUKEwiR_c2q1tTeAhVmxYMKHRyeCkIQ_AUIEygB&biw=1368&
27   bih=795#imgrc=gwVpAnvheTnp3M (last accessed 11.15.2018).

28                                                3
                                       CLASS ACTION COMPLAINT
          Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 4 of 32




 1          10.     Rite Aid has long known or should have known that traditional, non-rapid release

 2   acetaminophen products can be equally effective in the same, if not faster, time period than its

 3   Rite Aid rapid release products.

 4          11.     In fact, a new study demonstrates that Rite Aid Acetaminophen Rapid Release

 5   Gelcaps dissolve slower than the Rite Aid non-rapid release products. 5

 6          12.     Yet, Rite Aid charges a premium for its rapid release gelcaps.

 7          13.     Rite Aid sells its rapid release gelcaps with false, misleading, unfair, deceptive

 8   labeling and marketing in an effort to dupe consumers into purchasing these gelcaps for prices

 9   that exceed their true value. Rite Aid has pursued and continues to pursue this course of conduct

10   in order to profit off of unassuming, unwitting consumers looking for the fastest pain-relief

11   possible from an over-the-counter acetaminophen product.

12          14.     Plaintiff and Class Members are consumers who were misled or deceived by Rite

13   Aid’s false, misleading, unfair, and deceiving representations and as a result purchased the Rite

14   Aid brand rapid release gelcaps.

15          15.     Plaintiff and Class Members would not have purchased the Class Rapid Release

16   Gelcaps had Rite Aid disclosed accurate information about the products and not misled them into

17   believing that the Class Rapid Release Gelcaps would provide faster relief than other, cheaper

18   acetaminophen products, such as the traditional Rite Aid tablets.

19          16.     Plaintiff and Class Members, thus, bring this class action against Rite Aid on

20   behalf of themselves and on behalf of all individuals who purchased the Class Rapid Release

21   Gelcaps (the “Class”) seeking damages and appropriate equitable relief given that Rite Aid’s

22   conduct violated well-established contract, tort, and consumer protection laws of California and

23   the United States.

24
     5
       Kucera, Jessop, Alvarez, Gortler, Light, Rapid and Fast-Release Acetaminophen Gelcaps
25   Dissolve Slower Than Acetaminophen Tablets, Adv Inv Pha The Medic, 1:63-71 (Nov. 12, 2018)
26   accessible        at       http://www.kenkyugroup.org/article/8/173/Rapid-and-Fast-Release-
     Acetaminophen-Gelcaps-Dissolve-Slower-Than-Acetaminophen-Tablets         (last     accessed
27   11.15.2018).

28                                                 4
                                        CLASS ACTION COMPLAINT
               Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 5 of 32




 1                                                PARTIES

 2              17.   Plaintiff Thomas Bailey is a citizen and resident of Freemont, Alameda County,

 3   California.

 4              18.   Defendant Rite Aid Corporation is a Delaware corporation that maintains its

 5   headquarters at 30 Hunter Lane, Cumberland County, Camp Hill, Pennsylvania 17011.

 6                                      JURISDICTION AND VENUE
 7
                19.   This Court has original jurisdiction pursuant to the Class Action Fairness Act, 28
 8
     U.S.C. §1332(d), because at least one member of the proposed class is a citizen of a state different
 9
     from Rite Aid; the amount in controversy exceeds $5,000,000, exclusive of interests and costs;
10
     the proposed class consists of more than 100 members; and none of the exceptions under the
11
     subsection apply to this action.
12
                20.   This Court has jurisdiction over Rite Aid because it has sufficient minimum
13
     contacts in California and otherwise intentionally avails itself of the markets within California
14
     through the operation of several Rite Aid stores within the state as well as the promotion, sale,
15
     marketing, and distribution of its products, such that exercise of jurisdiction by this Court is proper
16
     and necessary.
17
                21.   Venue is proper in this District under 28 U.S.C. § 1391 because Rite Aid conducts
18
     substantial business in this District and a substantial part of Plaintiff’s claims occurred in this
19
     District.
20
                                         FACTUAL ALLEGATIONS
21
                                     ACETAMINOPHEN GENERALLY
22

23              22.   Acetaminophen, also called paracetamol or N-acetyl-para-aminophenol (APAP),

24   is an over-the-counter pain reliever and fever reducer that comes in a variety of forms: liquid

25   suspension, tablets, capsules, and gelcaps. 6

26
     6
27       Id.

28                                                 5
                                        CLASS ACTION COMPLAINT
           Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 6 of 32




 1           23.     In any form, acetaminophen is used to treat a variety of common conditions

 2   including headaches, muscle aches, arthritis, backaches, toothaches, colds, fevers, acute pain, 7

 3   chronic pain, 8 etc.

 4           24.     Typically, it is the first treatment recommended for any mild to moderate pain. 9

 5   Therefore, acetaminophen is one of the most commonly used drugs in the world when it comes

 6   to pain mitigation representing an estimated global market value of over $350 million annually. 10

 7   It is even included on the World Health Organization List of Essential Medicines. 11

 8           25.     Given the wide-spread use of acetaminophen, both the quality and value of

 9   acetaminophen products present important public health, consumer safety, and economic

10   concerns. 12

11        RITE AID SEEKS TO CAPITALIZE OFF OF JOHNSON & JOHNSON’S SUCCESS OF
         TYLENOL® NAME BRAND ACETAMINOPHIN PRODUCTS BY CREATING GENERICS
12
             26.     Tylenol® is the well-recognized brand name of acetaminophen 13 produced,
13
     manufactured, and distributed by Johnson & Johnson.
14
             27.     Johnson & Johnson currently lists 27 Tylenol® products on its Tylenol® website,
15
     including: 5 oral suspension products, 6 liquid products, 1 chewable product, 1 tablet product, 1
16
     coated tablet product, 11 caplet products, and 2 gelcap products. 14 All but one of the 27 products
17

18

19   7
       https://www.drugs.com/acetaminophen.html (last accessed 11.15.2018).
     8
20       https://www.mayoclinic.org/chronic-pain-medication-decisions/art-20360371 (last       accessed
     11.15.2018).
21   9
       Id.
     10
22       Kucera, Jessop, Alvarez, Gortler, Light, supra n.5.
     11
23       WHO. World Health Organization Model List of Essential Medicines. August              2017 ed.
     http://www.who.int/medicines/publications/essentialmedicines/en/2017       (last          accessed
24   11.15.2018).
     12
        Kucera, Jessop, Alvarez, Gortler, Light, supra n.5.
25   13
        https://www.mayoclinic.org/chronic-pain-medication-decisions/art-20360371 (last        accessed
26   11.15.2018).
     14
         https://www.tylenol.com/products (last accessed 11.15.2018).
27

28                                                6
                                       CLASS ACTION COMPLAINT
          Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 7 of 32




 1   contain acetaminophen. 15 Johnson & Johnson has profited and continues to profit greatly from

 2   this Tylenol® product line.

 3           28.    Generic brands, like Rite Aid, thus, seek to mimic the product offerings of Johnson

 4   & Johnson selling the generic version of the Tylenol® products for a price less than the name

 5   brand equivalent.

 6           29.    Rite Aid has done this with several Tylenol® products, including Tylenol® Extra

 7   Strength Rapid Release gels and the generic versions are profitable for Rite Aid.

 8           30.    But the profitability on the Class Rapid Release Gelcaps comes at much too high

 9   a price, both figuratively and literally: consumer deception about the true nature, quality, and

10   value of the product.

11                 THE DECEPTIVE MARKETING OF RAPID RELEASE TYLENOL®
12
             31.    Johnson & Johnson introduced Tylenol® Extra Strength Rapid Release Gels in
13
     2005 claiming that these rapid release gelcaps are “specially designed…to allow the release of
14
     powerful medicine even faster than before.” 16 In 2008, Tylenol® PM Rapid Release Gels
15
     launched utilizing the same “rapid release” technology and the same or similar advertising.
16
             32.    This claim – that these rapid release gelcaps worked even faster than before –
17
     became associated with the regular and PM versions of Tylenol® Extra Strength Rapid Release
18
     Gels.
19
             33.    In 2009, the rapid release gels were recalled and were not re-released until 2017.17
20
             34.    The national return to the market of the rapid release gels represented Tylenol’s
21
     “biggest product launch in years” and, thus, the marketing campaign “involved triple the
22

23

24
     15
        Id. Tylenol® PM Simply Sleep Nighttime Sleep Aid does not contain acetaminophen.
25   16
        https://www.tylenol.com/news/about-us (last accessed 11.15.2018) (emphasis added).
26   17 https://shoppermarketingmag.com/headache-sufferers-directed-walgreens (last accessed
     11.15.2018).
27

28                                                7
                                       CLASS ACTION COMPLAINT
              Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 8 of 32




 1   investment” that Johnson & Johnson would normally spend all to encourage consumers to find

 2   “fast working pain relief.” 18

 3             35.        “In the first month, [the campaign] reached over 25 million shoppers on their

 4   mobile device across five key markets, resulting in both category and Tylenol share growth at
                     19
 5   Walgreens.” Consumers were inundated with the campaign messaging in stores and online. 20

 6             36.        With its marketing, product labeling, and affirmative representations, Johnson &

 7   Johnson sought and continues to seek to further the falsehood: that rapid release Tylenol® actually

 8   provides faster relief than other cheaper acetaminophen products.

 9             37.        It did this not only by explicitly making the claim, but also by using buzz words

10   that emphasized the speed, fast-acting nature, and unique laser-drilled holes of the rapid release

11   gelcaps.

12             38.        For example, Johnson & Johnson advertised the rapid release gelcaps claiming it:

13                                               WORKS AT THE
                                                 SPEED OF LIFE
14
                                        Only TYLENOL® Rapid Release Gels
15        HAVE LASER-DRILLED HOLES. THEY RELEASE MEDICINE FAST FOR FAST PAIN RELIEF 21
16             39.        Other marketing statements include, but are not limited to, the following:
17                        (a) “Tylenol® Rapid Release Gels start to dissolve in seconds and effectively
18             relieve pain at rapid speed” 22
19                        (b) “Rapid release. Rapid relief.” 23
20

21

22
     18 Id.
23   19 Id.
     20 Id.
24   21https://www.ebay.com/itm/Tylenol-Extra-Strength-290-Rapid-Release-Liquid-Gels-FAST-

25   SHIPPING-/232796445534 (last accessed 11.15.2018).
     22 https://www.youtube.com/watch?v=_bZcPNyYu1o (last accessed 11.15.2018).
26   23https://cargocollective.com/jeremybernstein/The-Feel-Better-Fast-Show (last                     accessed
     11.15.2018).
27

28                                                      8
                                             CLASS ACTION COMPLAINT
          Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 9 of 32




 1                      (c) “Only Tylenol® Rapid Release Gels have laser drilled holes. They release

 2          medicine fast for fast pain relief. Fast enough to keep up with you, so you can keep up with

 3          life.” 24

 4                      (d) “Fast Working Pain Relief” 25

 5                      (e) “New Tylenol® Rapid Release Gels. Gelcaps with specially designed holes to

 6          release powerful medicine even faster than before.” 26

 7                      (f) “When you have pain from a pounding headache and you need relief, trust

 8          Tylenol® Rapid Release… Tylenol® Rapid Release Gelcaps dissolve quickly and relieve

 9          your headache pain fast.” 27

10          40.         Johnson & Johnson’s marketing campaign has been successful in getting the public

11   to believe that the rapid release gelcaps are faster acting than other Tylenol® products, when in fact

12   they are slower.

13          41.         Consumer reviews and comments indicate that consumers have been deceived and

14   confused by Johnson & Johnson’s representations; and some even notice after purchase that

15   Tylenol® Rapid Release Gelcaps do not work faster than regular, non-rapid release, acetaminophen

16   Tylenol® products that are cheaper. 28

17          42.         Despite the fact that the “rapid release” gels are not rapid release and do not work

18   faster than other, traditional acetaminophen products, Johnson & Johnson sells its rapid release

19
     24 https://www.youtube.com/watch?v=DzczfGN0NB4         (last accessed 11.15.2018).
20   25 https://www.effie.org/case_database/case/SME_2018_E-375-981       (last accessed 11.15.2018).
     26 https://www.youtube.com/watch?v=cKp4xPNTrPY (last accessed 11.15.2018).
21
     27 https://www.youtube.com/watch?v=LN0GeRuMouk (last accessed 11.15.2018).
22   28 See e.g., http://www.paininthehead.org/2006/04/13/rapid-release-does-not-equal-rapid-
     relief/comment-page-1/ (last accessed 11.15.2018); https://www.tylenol.com/products/tylenol-
23   rapid-release-gels#bv-product-reviews (last accessed
     11.15.2018);https://www.tylenol.com/products/tylenol-rapid-release-gels (last accessed
24
     11.15.2018); https://answers.yahoo.com/question/index?qid=1006050815308&page=1 (last
25   accessed 11.15.2018); https://answers.yahoo.com/question/index?qid=1006050815308&page=2
     (last accessed 11.15.2018); https://www.reviewstream.com/reviews/?p=46385 (last accessed
26   11.15.2018); https://prawntail.com/do-tylenol-rapid-release-gelcaps-really-work-faster-than-
     regular-tylenol/ (last accessed 11.15.2018).
27

28                                                    9
                                           CLASS ACTION COMPLAINT
          Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 10 of 32




 1   gelcap products at a higher price than its other equally effective and equally fast-acting

 2   acetaminophen products that are not classified as “rapid release.”

 3        RITE AID’S FALSE, MISLEADING, UNFAIR AND DECEPTIVE MARKETING AND
                     LABELING OF THE CLASS RAPID RELEASE GELCAPS
 4

 5          43.     Other companies followed Johnson & Johnson’s labeling, marketing, advertising,

 6   and pricing lead and now, in general, acetaminophen products labeled, advertised, or marketed as

 7   “rapid release” or “fast-release” are sold on average at a price 23% higher than those

 8   acetaminophen products not making these rapid or fast-release representations. 29

 9          44.     Rite Aid is one of the companies that has followed Johnson & Johnson’s lead.

10          45.     Rite Aid sells its Class Rapid Release Gelcaps at a higher price than its other

11   equally effective and equally fast-acting acetaminophen products that are not classified as “rapid

12   release.”

13          46.     Rite Aid currently lists 5 Class Rapid Release Gelcap products on its website,

14   including: Rite Aid Extra Strength Acetaminophem Rapid Release Gelcaps in quantities of 50,

15   100, 150, and 225 gelcaps; and Rite Aid Sinus & Congestion Pain Relief, Day time, Rapid Release

16   Gelcaps in a quantity of 24 gelcaps. 30

17          47.     Not all caplets and tablets are offered in the same quantities as the Class Rapid

18   Release Gelcaps. However, a comparison of the prices of the Class Rapid Release Gelcaps to the

19   equivalent caplets and tablets in the same counts demonstrates that Rite Aid does charge more for

20   the Class Rapid Release Gelcaps than their equivalent non-rapid release acetaminophen products.

21          48.     Currently at Rite Aid, a regularly priced 100 count bottle of Rite Aid Extra

22   Strength Acetaminophen Rapid Release Gelcaps costs $8.99, while a regularly priced 100 count

23   bottle of Rite Aid Extra Strength Acetaminophen caplets costs $6.99 and a regularly priced 100

24

25   29 Kucera, Jessop, Alvarez, Gortler, Light, supra n.5.
     30
26      https://www.riteaid.com/shop/catalogsearch/result/?q=rite+aid+rapid+release (last accessed
     11.15.2018).
27

28                                                10
                                       CLASS ACTION COMPLAINT
          Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 11 of 32




 1   count bottle of Rite Aid Extra Strength Acetaminophen tablets costs $6.99. 31 There is a $2 price

 2   difference between the Class Rapid Release Gelcaps and the non-rapid release Rite Aid products

 3   in this count.

 4           49.      The 50 count bottles have a $1 price difference. A regularly priced 50 count bottle

 5   of Rite Aid Extra Strength Acetaminophen Rapid Release Gelcaps costs $6.79, while regularly

 6   priced 50 count bottles of both Rite Aid Extra Strength Acetaminophen caplets and Rite Aid Extra

 7   Strength Acetaminophen tablets cost only $5.79. 32 There is a $1 price difference between the

 8   Class Rapid Release Gelcaps and the non-rapid release Rite Aid products in this count.

 9           50.      Consumers have been willing to and continue to pay this premium because, as a

10   result of false, misleading, unfair, and/or deceptive labeling and other advertising, they believe

11   the Class Rapid Release Gelcaps work faster than other, cheaper acetaminophen products when

12   in fact, they do not.

13           51.      As a generic brand, Rite Aid prices are still lower than their Tylenol® counterparts

14   because Rite Aid did not have the expense of researching, developing, marketing, and promoting

15   the drugs when they were new.

16           52.      Instead, Rite Aid introduces its counter parts to Tylenol® products after the public

17   is familiar with the Tylenol® product.

18           53.      In the case of the Class Rapid Release Gelcaps, Rite Aid relied on Johnson &

19   Johnson’s massive marketing campaign and the success of its rapid release products before

20   entering the market.

21           54.      Then Rite Aid produced the Class Rapid Release Gelcaps to look the same as or

22   similar to the Tylenol® rapid release products.

23

24

25   31 https://www.riteaid.com/shop/catalogsearch/result/?q=rite%20aid%20acetaminophen (last
26   accessed 11.15.2018).
     32 https://www.riteaid.com/shop/catalogsearch/result/?q=rite%20aid%20acetaminophen (last
27   accessed 11.15.2018).

28                                                 11
                                        CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 12 of 32




 1          55.     For the regular, non-PM, product, Rite Aid’s gelcaps are approximately the same

 2   size and shape as the Tylenol® product and they utilize the same distinct color pattern – red on one

 3   end, blue on the other end, and a bit of white in the middle.

 4

 5

 6

 7

 8

 9

10

11

12

13

14
15                                                            33                           34

16

17

18

19

20

21

22

23

24

25   33 https://www.riteaid.com/shop/rite-aid-acetaminophen-rapid-release-gelcaps-150ct-0351132

26   (last accessed 11.15.2018).
     34 https://adexchanger.com/advertiser/tylenol-feeling-good-mobile-strategy/ (last accessed
27   11.15.2018).

28                                                12
                                       CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 13 of 32




 1           56.    The same is true for the PM product, Rite Aid’s gelcaps are approximately the same

 2   size and shape as the Tylenol® product and they utilize the same distinct color pattern – darker blue

 3   on one end, a lighter blue on the other end, and a bit of white in the middle.

 4

 5

 6

 7

 8                                               35                                                 36

 9
             57.    Consumers were already accustomed to the look of the Tylenol® rapid release
10
     products and familiar with the claims that they were fast-acting.
11
             58.    Rite Aid did nothing to correct the thinking that “rapid release” gelcaps worked
12
     faster than other, cheaper acetaminophen products.
13
             59.    Instead, Rite Aid capitalized on that thinking and sought to further consumer deceit
14
     with its own false, misleading, unfair, and/or deceptive labeling and marketing.
15
             60.    For example, on the packaging for the Class Rapid Release Gelcaps, Rite Aid
16
     associates its products with the Tylenol® products. 37
17
             61.    Rite Aid also advertises its Class Rapid Release Gelcaps as “rapid release”
18
     products. 38
19
             62.    Consumers try the Rite Aid Class Rapid Release Gelcaps because they are labeled
20
     “rapid release” and because they are cheaper than the Tylenol® rapid release products.
21

22
     35https://www.google.com/search?q=rite+aid+acetaminophen+rapid+release+pm&source=lnms
23
     &tbm=isch&sa=X&ved=0ahUKEwiR_c2q1tTeAhVmxYMKHRyeCkIQ_AUIEygB&biw=1368
24   &bih=795#imgrc=gwVpAnvheTnp3M: (last accessed 11.15.2018).
     36 https://www.amazon.com/Tylenol-Reliever-Nighttime-Strength-80-count/dp/B000XYIJP6
25   (last accessed 11.15.2018).
     37 https://www.riteaid.com/shop/catalogsearch/result/?q=rite+aid+rapid+release (last accessed
26
     11.15.2018).
27   38 Id.


28                                                13
                                       CLASS ACTION COMPLAINT
          Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 14 of 32




     THE SCIENCE BEHIND RAPID RELEASE PRODUCTS DEMONSTRATES THE LABELING
 1        AND MARKETING OF THE CLASS RAPID RELEASE GELCAPS ARE FALSE,
                      MISLEADING, UNFAIR, AND/OR DECEPTIVE
 2

 3            63.       Despite what Rite Aid represents to the public about the Class Rapid Release

 4   Gelcaps, they do not work faster than other, cheaper Rite Aid acetaminophen products.

 5            64.       A 2018 study of the “rapid release” or “fast release” claims of acetaminophen

 6   products, including Rite Aid Acetaminophen Rapid Release Gelcaps, revealed that these products

 7   not only fail to work faster, they actually work slower than their traditional acetaminophen

 8   counterparts, such as tablets. 39

 9            65.       Thus, the science demonstrates that Rite Aid’s representations and advertising are

10   false, misleading, deceptive, and unfair on their face.

11            66.       The level of deception and unfairness is elevated given that Rite Aid has long

12   known or should have known that there is scant or conflicting evidence about the correlation of

13   the speed and efficacy of its acetaminophen products to its rapid release gelcap design.

14            67.       Rite Aid knew or should have known of the existence of “contradictory claims for

15   rapid or fast-release [acetaminophen] products.” 40

16            68.       There is no proven significant efficacy difference between Rite Aid’s rapid release

17   gelcaps and its non-rapid release products to warrant Rite Aid’s representations that the Class

18   Rapid Release Gelcaps work faster than its non-rapid release products.

19            69.       Rite Aid knew or should have known that its representations about the Class Rapid

20   Release Gelcaps were false, misleading, unfair, and/or deceptive. Even though Rite Aid capitalizes

21   and relies upon information put in the marketplace by Johnson & Johnson, it is still responsible

22   for its representations pertaining to the Class Rapid Release Gelcaps and investigating the truth or

23   falsity of the same before presenting it to the American public.

24            70.       Rite Aid should have had a basis for the representations it made on and in its

25   labeling, packaging, advertising, and other marketing more than Johnson & Johnson did it.

26
     39 Kucera,     Jessop, Alvarez, Gortler, Light, supra n.5.
27   40 Id.


28                                                    14
                                           CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 15 of 32




 1          71.        Despite that Rite Aid knew or should have known that the Class Rapid Release

 2   Gelcaps did not work faster than its other products, Rite Aid falsely marketed the Class Rapid

 3   Release Gelcaps as rapid release, suggesting to consumers that the Class Rapid Release Gelcaps

 4   worked faster than its other, cheaper, non-rapid release, acetaminophen products.

 5          72.     Rite Aid’s conduct induced and continues to induce unwitting consumers to buy

 6   the Class Rapid Release Gelcaps for a premium price – a price that exceeds the actual value of the

 7   product.

 8                                     PLAINTIFF’S EXPERIENCE
 9
     Plaintiff Thomas Bailey
10
            73.     Plaintiff Thomas Bailey purchased a bottle of Rite Aid Acetaminophen Rapid
11
     Release Gelcaps, 100 count, approximately six months ago at a Rite Aid store in Alameda County,
12
     California for a price more than the brand’s cheaper non-rapid release acetaminophen products in
13
     the same count.
14
            74.     Pictures of Plaintiff Bailey’s bottle of Class Rapid Release Gelcaps appear below:
15

16

17

18

19

20

21

22

23

24

25

26          75.     He sought an acetaminophen product to treat general body aches and pains.
27

28                                                15
                                       CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 16 of 32




 1           76.        He purchased the Class Rapid Release Gelcaps over other Rite Aid brand and other

 2   acetaminophen products solely because they were labeled as rapid release and he was seeking

 3   “faster” relief.

 4           77.        Rite Aid’s marketing (labeling and advertising) misled Plaintiff Bailey to believe

 5   that the Class Rapid Release Gelcaps he purchased would provide faster relief than other cheaper

 6   Rite Aid acetaminophen products.

 7           78.        Had Plaintiff Bailey known that the Class Rapid Release Gelcaps did not act any

 8   faster than traditional, cheaper Rite Aid products, he would not have been willing to pay the

 9   premium that he did for the Class Rapid Release Gelcaps. Instead, he would have purchased a

10   cheaper, just as effective and just as fast acting acetaminophen product.

11           79.        The cost of the Class Rapid Release Gelcaps exceeded the value of the product and

12   Plaintiff Bailey did not receive the benefit of the bargain.

13                                      CLASS ACTION ALLEGATIONS

14           80.        Rite Aid’s conduct violates the law. Rite Aid violated consumer protection laws,

15   breached warranties, and unjustly enriched itself to the detriment of consumers. Rite Aid’s conduct

16   is ongoing and is the basis for Plaintiff’s class action allegations.

17           81.        Plaintiff represents a proposed class of hundreds of thousands of consumers who

18   purchased and used the Class Rapid Release Gelcaps manufactured and distributed by Rite Aid

19   and sold under the Rite Aid brand name.

20           82.        Plaintiff brings this action individually and as a class action pursuant to Fed. R.

21   Civ. P. 23(a), 23(b)(2), and 23(b)(3), against Rite Aid, on their own and on behalf of the California

22   Class defined below. Plaintiff proposes the California Class in the interest of judicial economy

23   and efficiency.

24           California Class:
             During the fullest period allowed by law, all persons who purchased the Class
25           Rapid Release Gelcaps in the State of California.
26

27

28                                                   16
                                          CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 17 of 32




 1           83.     At the class certification stage, in response to discovery and pursuant to any

 2   instruction by the Court, Plaintiff reserves the right to modify these class definitions.

 3           84.     “Class Rapid Release Gelcaps” include Rite Aid Acetaminophen Rapid Release
 4
     Gelcaps, Rite Aid Acetaminophen PM Rapid Release Gelcaps, and any Rite Aid acetaminophen
 5
     products labeled and/or marketed as “rapid release.”
 6
             85.     Excluded from the proposed Class is: (a) any Judge or Magistrate presiding over
 7
     this action and members of their families; (b) Rite Aid and any entity in which it has a controlling
 8

 9   interest or which has a controlling interest in it; (c) the officers and directors of Rite Aid; (e) Rite

10   Aid’s legal representatives, assigns, and successors; and (f) all persons who properly execute and
11   file a timely request for exclusion from the Class.
12
             86.     Plaintiff meets the prerequisites of Rule 23(a) to bring this action on behalf of the
13
     California Class.
14
             87.     Numerosity: While the exact number of class members cannot yet be determined,
15

16   the Class consists at a minimum of hundreds of people dispersed throughout the State of

17   California, such that joinder of all members (the “Class Members”) is impracticable. The exact

18   number of Class Members can readily be determined by review of information maintained by
19   Rite Aid.
20
             88.     Commonality: Common questions of law and fact exist as to all members of the
21
     Class. Among the questions of law and fact common to the Class are:
22
                     a.      Whether Rite Aid knew, or reasonably should have known, that the Class
23                           Rapid Release Gelcaps it placed into the stream of commerce would not
24                           function as advertised;
                     b.      Whether the advertised “rapid release” feature of the Class Rapid Release
25                           Gelcaps is a material fact that reasonable purchasers would have
26                           considered in deciding whether to purchase the Class Rapid Release
                             Gelcaps;
27

28                                                  17
                                         CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 18 of 32




                    c.      Whether the Class Rapid Release Gelcaps are of the quality and character
 1                          Rite Aid promised to consumers;
 2                  d.      Whether Rite Aid breached implied warranties relating to the Class Rapid
                            Release Gelcaps;
 3
                    e.      Whether Rite Aid mispresented the characteristics, qualities, and
 4                          capabilities of the Class Rapid Release Gelcaps;
                    f.      Whether Rite Aid made fraudulent, false, deceptive, misleading and/or
 5
                            otherwise unfair statements in connection with the sale of the Class Rapid
 6                          Release Gelcaps on its labeling, in its advertising, and on its website;
                    g.      Whether Rite Aid engaged in unfair and deceptive trade practices
 7
                            pertaining to the Class Rapid Release Gelcaps;
 8                  h.      Whether Rite Aid was unjustly enriched as a result of selling the Class
                            Rapid Release Gelcaps;
 9
                    i.      Whether Rite Aid should be ordered to disgorge all or part of the profits it
10                          received from the sale of the Class Rapid Release Gelcaps;
11                  j.      Whether Plaintiff and Class Members are entitled to damages including
                            compensatory, exemplary, and statutory damages, and the amount of such
12                          damages;
13                  k.      Whether Plaintiff and Class Members are entitled to equitable relief,
                            including an injunction and requiring that Rite Aid engage in a corrective
14                          notice campaign and/or a recall of the Class Rapid Release Gelcaps to
                            address misrepresentations and misleading statements on the packaging;
15                          and
16                  l.      Whether Plaintiff and Class Members are entitled to an award of
                            reasonable attorneys’ fees and pre-judgment interest, post-judgment
17                          interest, and costs.
18
            89.     Typicality: Plaintiff has substantially the same interest in this matter as all other
19
     proposed Class Members and their claims arise out of the same set of facts and conduct as all
20
     other Class Members. Plaintiff and all Class Members purchased the Class Rapid Release
21
     Gelcaps. All of the claims of Plaintiff and Class Members arise out of Rite Aid’s false, misleading,
22
     deceptive, and unfair conduct. Common to Plaintiff and Class Members’ claims is Rite Aid’s
23
     conduct in marketing, advertising, warranting, and/or selling the Class Rapid Release Gelcaps
24
     and Plaintiff and Class Members’ purchase of the Class Rapid Release Gelcaps.
25
            90.     Adequacy of Representation: Plaintiff is committed to pursuing this action and
26
     has retained competent counsel experienced in products liability, deceptive trade practices, and
27

28                                                18
                                       CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 19 of 32




 1   class action litigation. Accordingly, Plaintiff and his counsel will fairly and adequately protect

 2   the interests of Class Members. Plaintiff’s claims are coincident with, and not antagonistic to,

 3   those of the other Class Members they seek to represent. Plaintiff has no disabling conflicts with

 4   Class Members and will fairly and adequately represent the interests of Class Members.

 5          91.     The elements of Rule 23(b)(2) are met. Rite Aid will continue to commit the

 6   violations alleged, and Plaintiff, Class Members and the general public will be subject to and

 7   continue to suffer from the same or substantially similar deceitful marketing. Rite Aid has acted

 8   on grounds that apply generally to Class Members so that final injunctive relief and corresponding

 9   declaratory relief is appropriate respecting the Class as a whole.

10          92.     The elements of Rule 23(b)(3) are met. Here, the common questions of law and

11   fact enumerated above predominate over the questions affecting only the individual Class

12   Members and a class action is the superior method for fair and efficient adjudication of the

13   controversy. Although many other Class Members have claims against Rite Aid, the likelihood

14   that individual Class Members will prosecute separate actions is remote due to the time and

15   expense necessary to conduct such litigation. Serial adjudication in numerous venues is not

16   efficient, timely, or proper. Judicial resources would be unnecessarily depleted by prosecution of

17   individual claims. Joinder on an individual basis of thousands of claimants in one suit would be

18   impractical or impossible. Individualized rulings and judgments could result in inconsistent relief

19   for similarly situated Plaintiff. Plaintiff’s counsel, highly experienced in class action litigation,

20   foresee little difficulty in the management of this case as a class action.

21                   TOLLING AND ESTOPPEL OF STATUTES OF LIMITATIONS
22
            93.     Any applicable statutes of limitations have been tolled by Rite Aid’s knowledge,
23
     actual misrepresentations, and/or denial of the facts as alleged herein.
24
            94.     Alternatively, the facts alleged herein give rise to estoppel. Rite Aid was and is
25
     under a continuous duty to disclose to Plaintiff and Class Members the true character, quality,
26
     and nature of the Class Rapid Release Gelcaps. At all relevant times and continuing to this day,
27

28                                                 19
                                        CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 20 of 32




 1   Rite Aid misrepresented the true character, quality, and nature of the Class Rapid Release

 2   Gelcaps. Representations which it knew or should have known were false, misleading, unfair,

 3   and/or deceptive. Plaintiff and Class Members reasonably relied on Rite Aid’s misrepresentations

 4   of material facts. Based on the allegations contained herein, Rite Aid is estopped from prevailing

 5   on any statute of limitations defense in this action.

 6          95.     Additionally, Rite Aid is estopped from raising any defense of laches due to its

 7   own unclean hands.

 8                                          CLAIMS FOR RELIEF
                                                   COUNT I
 9
              VIOLATION OF CALIFORNIA FALSE ADVERTISING LAW (“FAL”)
10                    BUSINESS AND PROFESSIONAL CODE § 17500
11                        (Plaintiff Individually and on Behalf of the California Class)

12          96.     Plaintiff incorporates by reference all allegations of the preceding paragraphs as
13   though fully set forth herein.
14          97.     California Business & Professions Code § 17500 states:
15                  “It is unlawful for any . . . corporation . . . with intent directly or indirectly
                    to dispose of real or personal property . . . to induce the public to enter into
16                  any obligation relating thereto, to make or disseminate or cause to be made
                    or disseminated . . . from this state before the public in any state, in any
17                  newspaper or other publication, or any advertising device, . . . or in any
18                  other manner or means whatever, including over the Internet, any statement
                    . . . which is untrue or misleading, and which is known, or which by the
19                  exercise of reasonable care should be known, to be untrue or misleading.”

20          98.     California’s FAL prohibits not only false advertising, but also advertising which
21   is misleading, even if true, and advertising that has a capacity, likelihood, or tendency to deceive
22   of confuse the public.
23          99.     Rite Aid caused to be made or disseminated throughout California and the United
24   States, through advertising, marketing and other publications, statements that were untrue or
25   misleading, and which were known, or which by the exercise of reasonable care should have been
26

27

28                                                 20
                                        CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 21 of 32




 1   known to Rite Aid, to be untrue and misleading to consumers, including Plaintiff and the other

 2   Class Members.

 3          100.    Rite Aid has violated § 17500 because the misrepresentations and omissions

 4   regarding the speed and capability of its Class Rapid Release Gelcaps as set forth in this

 5   Complaint were material and likely to deceive a reasonable consumer.

 6          101.    Plaintiff and the other Class Members have suffered an injury in fact, including

 7   the loss of money or property, as a result of Rite Aid’s false, unlawful, misleading, unfair, and/or

 8   deceptive practices. In purchasing their Class Rapid Release Gelcaps, Plaintiff and the other Class

 9   Members relied on the misrepresentations and/or omissions of Rite Aid with respect to the speed

10   and capability of the Class Rapid Release Gelcaps. Rite Aid’s representations were untrue because

11   the Class Rapid Release Gelcaps were manufactured and sold with the same acetaminophen

12   medicine used in its other Rite Aid products and the Class Rapid Release Gelcaps worked slower,

13   rather than faster, than the other non-rapid release acetaminophen Rite Aid products. Had Plaintiff

14   and the other Class Members known this, they would not have purchased their Class Rapid

15   Release Gelcaps and/or paid as much for them. Accordingly, Plaintiff and Class Members

16   overpaid for their Class Rapid Release Gelcaps and did not receive the benefit of their bargain.

17          102.    All of Rite Aid’s wrongful conduct alleged herein occurred in the course of Rite

18   Aid’s business.

19          103.    Plaintiff, individually and on behalf of the other Class Members, request that this

20   Court enter such orders or judgments as may be necessary to restore to Plaintiff and Class

21   Members any money Rite Aid acquired by unfair competition, including restitution and/or

22   restitutionary disgorgement, and for such other relief the Court deems necessary.

23

24

25

26

27

28                                                21
                                       CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 22 of 32




                                                 COUNT II
 1
             VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW (“UCL”)
 2                   BUSINESS AND PROFESSIONAL CODE § 17200

 3                      (Plaintiff individually and on behalf of California Class)

 4          104.    Plaintiff re-alleges and incorporates by reference all allegations of the preceding

 5   paragraphs as though fully set forth herein.

 6          105.    The California UCL prohibits acts of “unfair competition,” including any

 7   “unlawful, unfair or fraudulent business act or practice” and “unfair, deceptive, untrue or

 8   misleading advertising.” Cal. Bus. & Prof. Code § 17200.

 9          106.    Rite Aid has engaged in unfair competition and unfair, unlawful, or fraudulent

10   business practices by the conduct, statements, and omissions described above, and by knowingly

11   and intentionally concealing from Plaintiff and Class Members that the Class Rapid Release

12   Gelcaps work slower than its other non-rapid release acetaminophen Rite Aid products. Rite Aid

13   should have disclosed this information or at least not misrepresented the Class Rapid Release

14   Gelcaps as rapid release suggesting that they worked faster than its other products because that

15   was untrue and Rite Aid was in a superior position to know the true facts, and Plaintiff and Class

16   Members could not reasonably be expected to learn or discover that true fact.

17          107.    These acts and practices have deceived Plaintiff and Class Members, and are likely

18   to deceive the public. By misrepresenting the true quality and nature of the Class Rapid Release

19   Gelcaps to Plaintiff and the Class Members, Rite Aid violated the UCL, and caused injuries to

20   Plaintiff and Class Members. The misrepresentations and omissions by Rite Aid pertained to

21   information that was material to Plaintiff and Class Members’ purchase decisions, as it would be

22   material to all reasonable consumers.

23          108.    The injuries suffered by Plaintiff and the Class Members are greatly outweighed

24   by any potential countervailing benefit to consumers or to competition. The injuries that Plaintiff

25   and the Class Members suffered should have reasonably been avoided.

26

27

28                                                22
                                       CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 23 of 32




 1          109.    Rite Aid’s acts and practices are unlawful because they violate California Civil

 2   Code §§ 1668, 1709, 1710, and 1750 et seq., and California Commercial Code § 2313.

 3          110.    Plaintiff and Class Members seek to enjoin further unlawful, misleading,

 4   deceptive, unfair, and/or fraudulent acts or practices by Rite Aid, obtain restitutionary

 5   disgorgement of all monies and revenues generated as a result of such practices, and obtain all

 6   other relief allowed under California Business & Professions Code § 17200.

 7                                               COUNT III
           VIOLATION OF CALIFORNIA CONSUMER LEGAL REMEDIES ACT (“CLRA”)
 8                           CALIFORNIA CIVIL CODE § 1761
 9                       (Plaintiff individually and on behalf of the California Class)
10          111.    Plaintiff re-alleges and incorporates by reference all allegations of the preceding
11   paragraphs as though fully set forth herein.
12          112.    Plaintiff and Class Members are “consumers” within the meaning of California
13   Civil Code § 1761(d). Plaintiff and Class Members purchased one or more Class Rapid Release
14   Gelcaps.
15          113.    Rite Aid is a “person” within the meaning of California Civil Code § 1761(c).
16          114.    In the course of Rite Aid’s business, Rite Aid engaged in unfair and deceptive acts
17   in violation of the CLRA by the practices described above. These acts and practices violate, at a
18   minimum, the following sections of the CLRA:
19
                    (a)(5) Representing that goods or services have sponsorships, characteristics,
20                         uses, benefits or quantities which they do not have, or that a person has a
                           sponsorship, approval, status, affiliation or connection which he or she
21                         does not have;
22
                    (a)(7) Representing that goods or services are of a particular standard, quality, or
23                         grade, or that goods are of a particular style or model, if they are of another;
                           and
24
                    (a)(9) Advertising goods and services with the intent not to sell them as
25                         advertised.
26

27

28                                                23
                                       CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 24 of 32




 1          115.    Rite Aid’s unfair or deceptive acts or practices occurred repeatedly in Rite Aid’s

 2   trade or business and were capable of deceiving a substantial portion of the purchasing public.

 3          116.    Rite Aid knew or should have known that the Class Rapid Release Gelcaps were

 4   not more effective or faster-acting than its other, cheaper non-acetaminophen Rite Aid products.

 5          117.    Rite Aid was under a duty to Plaintiff and the Class Members to disclose the true

 6   nature and quality of the Class Rapid Release Gelcaps because:

 7                  a.     Rite Aid was in a superior position to know the true state of facts about
                           the Class Rapid Release Gelcaps;
 8

 9                  b.     Plaintiff and Class Members could not reasonably have been expected to
                           learn or discover that the Class Rapid Release Gelcaps did not conform to
10                         Rite Aid’s representations;

11                  c.     Rite Aid knew that Plaintiff and Class Members could not reasonably have
                           been expected to learn or discover the true quality and nature of the Class
12
                           Rapid Release Gelcaps; and
13
                    d.     Rite Aid failed to disclose the truth about the Class Rapid Release
14                         Gelcaps to Plaintiff and Class Members.
15          118.    In misrepresenting the speed and capability of the Class Rapid Release Gelcaps as

16   well as failing to disclose the true quality and nature of the Class Rapid Release Gelcaps, Rite

17   Aid has misrepresented and/or concealed material facts and breached its duty not to do so.

18          119.    The facts misrepresented and/or not disclosed by Rite Aid to Plaintiff and Class

19   Members are material in that a reasonable consumer would have considered them to be important

20   in deciding whether to purchase the Class Rapid Release Gelcaps or pay a lesser price for the

21   Class Rapid Release Gelcaps. Had Plaintiff and Class Members known this information, they

22   would not have purchased the Class Rapid Release Gelcaps or would have paid less for them.

23          120.    Plaintiff provided Rite Aid with notice of its violations of the CLRA pursuant to

24   California Civil Code § 1782(a) and currently seeks injunctive relief. The 30-day notice period

25   has expired without cure, and Plaintiff, accordingly, seeks monetary damages under the CLRA.

26

27

28                                               24
                                      CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 25 of 32




 1           121.     Plaintiff and Class Members’ injuries were proximately caused by Rite Aid’s

 2   unfair and deceptive business practices.

 3           122.     Therefore, Plaintiff and Class Members are entitled to equitable relief under the

 4   CLRA.
                                                 COUNT IV
 5
             VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
 6                           CAL. CIV. CODE § 1790 et seq.

 7                     (Plaintiff individually and on behalf of the California Class)
             123.     Plaintiff re-alleges and incorporates by reference all allegations of the preceding
 8
     paragraphs as though fully set forth herein.
 9
             124.     The Class Rapid Release Gelcaps are “consumer goods” within the meaning of
10
     Cal. Civ. Code § 1791.
11
             125.     Plaintiff and Class Members are “buyers” within the meaning of Cal. Civ. Code §
12
     1791.
13
             126.     Rite Aid is a “manufacturer,” “distributor,” or “retail seller” within the meaning
14
     of Cal. Civ. Code § 1791.
15
             127.     The implied warranty of merchantability included with the sale of each Class
16
     Rapid Release Gelcap means that Rite Aid warranted that each Class Rapid Release Gelcap:
17
                (a)      would pass without objection in trade under the description;
18
                (b)      was fit for the ordinary purposes for which the Class Rapid Release Gelcaps
19                       would be used; and

20              (c)      conformed to the promises or affirmations of fact made about the Class Rapid
                         Release Gelcaps.
21
             128.     At a minimum, the Class Rapid Release Gelcaps do not conform to the promises
22
     or affirmations of fact made on the label or in the advertising and marketing of the product, in
23
     that the Class Rapid Release Gelcaps do not provide rapid release or provide rapid relief faster
24
     than cheaper, non-rapid release acetaminophen Rite Aid products.
25
             129.     The Class Rapid Release Gelcaps are not adequately labeled.
26

27

28                                                 25
                                        CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 26 of 32




 1           130.      The labeling, packaging, advertising, and marketing pertaining to the Class Rapid

 2   Release Gelcaps is false, misleading, and/or deceptive.

 3           131.      These misrepresentations by Rite Aid have deprived Plaintiff and Class Members

 4   of the benefit of their bargains.

 5           132.      The Class Rapid Release Gelcaps are worth less than what Plaintiff and Class

 6   Members paid for them.

 7           133.      As a direct and proximate result of Rite Aid’s conduct as described herein, Plaintiff

 8   and Class Members purchased goods at a premium price that are actually worth substantially less

 9   in value to consumers.

10           134.      At a minimum, Plaintiff and Class Members have been damaged by the

11   overpayment for the Class Rapid Release Gelcaps.

12           135.      Plaintiff and Class Members are entitled to damages and other legal and equitable

13   relief, including, the overpayment in value for their Class Rapid Release Gelcaps.

14           136.      Plaintiff and Class Members are also entitled to all incidental and consequential

15   damages resulting from Rite Aid’s conduct, as well as reasonable attorneys’ fees and costs.

16                                                  COUNT V
      BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY UNDER UCC §2-314
17
                         (Plaintiff individually and on behalf of the California Class)
18
             137.      Plaintiff re-alleges and incorporates by reference all allegations of the preceding
19
     paragraphs as though fully set forth herein.
20
             138.      The implied warranty of merchantability included with the sale of each Class
21
     Rapid Release Gelcap means that Rite Aid warranted that each Class Rapid Release Gelcap, inter
22
     alia:
23
                 (a)      would pass without objection in trade under the description;
24               (b)      was fit for the ordinary purposes for which the Class Rapid Release Gelcaps
                          would be used;
25
                 (c)      was adequately contained, packaged, and labeled; and
26
                 (d)      conformed to the promises or affirmations of fact made about the Class Rapid
27                        Release Gelcaps.

28                                                   26
                                          CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 27 of 32




 1           139.    At a minimum, the Class Rapid Release Gelcaps do not conform to the promises

 2   or affirmations of fact made on the label or in the advertising and marketing of the product, in

 3   that the Class Rapid Release Gelcaps do not rapid release or provide rapid relief faster than

 4   cheaper, non-rapid release acetaminophen Rite Aid products.

 5           140.    The Class Rapid Release Gelcaps are not adequately labeled.

 6           141.    The labeling, packaging, advertising, and marketing pertaining to the Class Rapid

 7   Release Gelcaps is false, misleading, and/or deceptive.

 8           142.    These misrepresentations by Rite Aid have deprived Plaintiff and Class Members

 9   of the benefit of their bargains.

10           143.    The Class Rapid Release Gelcaps are worth less than what Plaintiff and Class

11   Members paid for them.

12           144.    As a direct and proximate result of Rite Aid’s conduct as described herein, Plaintiff

13   and Class Members purchased goods at a premium price that are actually worth substantially less

14   in value to consumers.

15           145.    At a minimum, Plaintiff and Class Members have been damaged by the

16   overpayment for the Class Rapid Release Gelcaps.

17           146.    Plaintiff and Class Members are entitled to damages and other legal and equitable

18   relief, including, the overpayment in value for their Class Rapid Release Gelcaps.

19           147.    Plaintiff and Class Members are also entitled to all incidental and consequential

20   damages resulting from Rite Aid’s conduct, as well as reasonable attorneys’ fees and costs.

21                                               COUNT VI
                      BREACH OF EXPRESS WARRANTY UNDER UCC §2-313
22
                       (Plaintiff individually and on behalf of the California Class)
23
             148.    Plaintiff re-alleges and incorporates by reference all allegations of the preceding
24
     paragraphs as though fully set forth herein.
25
             149.    As described herein, Rite Aid made statements, promises, affirmations about the
26
     Class Rapid Release Gelcaps as to the nature, quality, and capability of the goods that became
27

28                                                  27
                                         CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 28 of 32




 1   part of the bargain between the parties to create an express warranty that the Class Rapid Release

 2   Gelcaps would in fact conform to those representations.

 3          150.    Rite Aid breached its express warranty when its Class Rapid Release Gelcaps did

 4   not conform to the representations and descriptions Rite Aid made to consumers.

 5          151.    Plaintiff and Class Members reasonably relied on Rite Aid’s misrepresentations.

 6          152.    The misrepresentations by Rite Aid have deprived Plaintiff and Class Members of

 7   the benefit of their bargains.

 8          153.    The Class Rapid Release Gelcaps are worth less than what Plaintiff and Class

 9   Members paid for them.

10          154.    As a direct and proximate result of Rite Aid’s conduct as described herein, Plaintiff

11   and Class Members purchased goods at a premium price that are actually worth substantially less

12   in value to consumers.

13          155.    At a minimum, Plaintiff and Class Members have been damaged by the

14   overpayment for the Class Rapid Release Gelcaps.

15          156.    Plaintiff and Class Members are entitled to damages and other legal and equitable

16   relief, including, the overpayment in value for their Class Rapid Release Gelcaps.

17          157.    Plaintiff and Class Members are also entitled to all incidental and consequential

18   damages resulting from Rite Aid’s conduct, as well as reasonable attorneys’ fees and costs.

19          158.    Plaintiff and Class Members have provided or will provide Rite Aid notice of the

20   alleged breach within a reasonable time after discovering the breach.

21                                              COUNT VII
                                        UNJUST ENRICHMENT
22
                      (Plaintiff individually and on behalf of the California Class)
23
            159.    Plaintiff re-alleges and incorporates by reference all allegations of the preceding
24
     paragraphs as though fully set forth herein.
25
            160.    As described above, Rite Aid sold the Class Rapid Release Gelcaps to Plaintiff
26
     and Class Members making false, misleading, and/or deceptive representations about the
27

28                                                28
                                       CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 29 of 32




 1   products’ speed and capabilities as compared to Rite Aid’s cheaper, non-rapid release

 2   acetaminophen products.

 3          161.    Rite Aid unjustly charged and continues to charge Plaintiff and Class Members a

 4   premium to purchase the Class Rapid Release Gelcaps over the non-rapid release acetaminophen

 5   Rite Aid products.

 6          162.    As a result of its false, misleading, unfair, and/or deceptive practices and omission

 7   about the true nature and quality about the Class Rapid Release Gelcaps, Rite Aid obtained monies

 8   that rightfully belong to Plaintiff and Class Members.

 9          163.    Rite Aid appreciated, accepted, and retained the non-gratuitous benefits conferred

10   by Plaintiff and Class Members who, without knowledge of the true quality and nature of the

11   Class Rapid Release Gelcaps, paid a higher price for their than what they were worth.

12          164.    Rite Aid also received monies for those Class Rapid Release Gelcaps that Plaintiff

13   and Class Members would not have otherwise purchased had they known the true nature and

14   quality of the products.

15          165.    Rite Aid’s retention of these wrongfully-acquired profits would violate

16   fundamental principles of justice, equity, and good conscience.

17          166.    Plaintiff and Class Members seek restitution from Rite Aid and an order of this

18   Court proportionally disgorging all profits, benefits, and other compensation obtained by Rite Aid

19   from its wrongful conduct and establishment of a constructive trust from which Plaintiff and Class

20   Members may seek restitution.

21                                             COUNT VIII
                                       DECLARATORY RELIEF
22
                      (Plaintiff individually and on behalf of the California Class)
23
            167.    Plaintiff re-alleges and incorporates by reference all allegations of the preceding
24
     paragraphs as though fully set forth herein.
25

26

27

28                                                29
                                       CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 30 of 32




 1          168.    There is a controversy between Rite Aid and Plaintiff and the other Class Members

 2   concerning the true nature, quality, and capability of the Class Rapid Release Gelcaps and the

 3   false, misleading, unfair, and/or deceptive representations that Rite Aid made about the same.

 4          169.    Pursuant to 28 U.S.C. § 2201, this Court may “declare the rights and legal relations

 5   of any interested party seeking such declaration, whether or not further relief is or could be

 6   sought.”

 7          170.    Accordingly, Plaintiff and Class Members seek a declaration that the Class Rapid

 8   Release Gelcaps do not release, provide relief, or otherwise work faster than other, cheaper non-

 9   rapid release acetaminophen Rite Aid products.

10          171.    Additionally, Plaintiff and Class Members seek a declaration that as a result of

11   Rite Aid’s false, misleading, unfair, and/or deceptive representations, consumers and Class

12   Members did not and do not receive the benefit of their bargain.

13          172.    On information and belief, Rite Aid designed, manufactured, produced, tested,

14   inspected, marketed, advertised, labeled, packaged, distributed, and sold the Class Rapid Release

15   Gelcaps. Rite Aid continues to do so while using false, misleading, unfair, and/or deceptive

16   representations to ensure sales to consumers.

17          173.    On information and belief, Rite Aid has taken no corrective action concerning the

18   false, misleading, unfair, and/or deceptive representations described herein, and has not issued

19   any recalls, warnings, or notices concerning the true nature, quality, and capability of the Class

20   Rapid Release Gelcaps.

21          174.    Plaintiff and Class Members have suffered damages or injuries due to Rite Aid’s

22   conduct described herein.

23          175.    Rite Aid should be required to take corrective action to prevent further injuries,

24   including: (a) issuing a nationwide recall of the Class Rapid Release Gelcaps to address product

25   labeling and packaging; (b) issuing warnings and/or notices to consumers and the Class

26   concerning the true nature, quality, and capability of the Class Rapid Release Gelcaps; and (c)

27

28                                                30
                                       CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 31 of 32




 1   immediately discontinuing any false, misleading, unfair, and/or deceptive advertising, marketing,

 2   or other representations described herein.

 3                                       PRAYER FOR RELIEF
 4          WHEREFORE, Plaintiff asks the Court to enter judgment awarding the following relief:
 5
                      A.   An order certifying the proposed California Class;
 6                    B.   An order awarding Plaintiff and Class Members their actual damages,
                           punitive damages, and/or any other monetary relief provided by law;
 7
                      C.   An order awarding Plaintiff and Class Members restitution, disgorgement,
 8                         or other equitable relief as the Court deems proper;
 9                    D.   An order requiring Rite Aid to adequately represent the true nature, quality,
                           and capability of the Class Rapid Release Gelcaps;
10
                      E.   An order (a) issuing a nationwide recall of the Class Rapid Release Gelcaps
11                         to address product labeling and packaging; (b) issuing warnings and/or
                           notices to consumers and the Class concerning the true nature, quality, and
12                         capability of the Class Rapid Release Gelcaps; and (c) immediately
                           discontinuing any false, misleading, unfair, and/or deceptive advertising,
13                         marketing, or other representations described herein.
14                    F.   An order granting declaratory and/or injunctive relief as allowable under
                           state and federal law;
15
                      G.   An order awarding Plaintiff and Class Members pre-judgment and post-
16                         judgment interest as allowed by law;
17                    H.   An order awarding Plaintiff and Class Members reasonable attorneys’ fees
                           and costs of suit, including expert witness fees; and
18
                      I.   An order awarding such other and further relief as this Court may deem
19                         just and proper.
                                             JURY DEMAND
20
            Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all issues so triable
21

22   under the law.

23

24

25

26

27

28                                                31
                                       CLASS ACTION COMPLAINT
         Case 4:18-cv-06926-YGR Document 15 Filed 01/04/19 Page 32 of 32




            DATED: January 4, 2018        Respectfully submitted,
 1
                                                  /s/ Mitchell M. Breit
 2
                                                  Mitchell M. Breit
 3                                                SIMMONS HANLY CONROY LLC
                                                  112 Madison Avenue
 4                                                New York, New York 10016-7416
                                                  Telephone: (212) 784-6400
 5                                                Facsimile: (212) 213-5949
                                                  mbreit@simmonsfirm.com
 6

 7                                                Crystal Foley (SBN 224627)
                                                  SIMMONS HANLY CONROY LLC
 8                                                100 N. Sepulveda Blvd., Suite 1350
                                                  El Segundo, California 90245
 9                                                Telephone: (310) 322-3555
                                                  Facsimile: (310) 322-
10
                                                  3655 cfoley@simmonsfirm.com
11                                                Attorneys for Plaintiff
12

13

14
15

16
                                     CERTIFICATE OF SERVICE
17
            I hereby certify that on January 4, 2019, I electronically filed the foregoing document using
18
     the CM/ECF system which will send notification of such filing to the e-mail addresses registered
19
     in the CM/ECF system, as denoted on the Electronic Mail Notice List.
20

21                                                /s/ Mitchell M. Breit
22

23

24

25

26

27

28                                               32
                                      CLASS ACTION COMPLAINT
